Case 5:20-cv-00111-RWS Document 12 Filed 08/24/20 Page 1 of 2 PageID #: 164




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION


SABLE NETWORKS, INC. AND                        )
SABLE IP, LLC,                                  )
                                                )
               Plaintiffs,                      ) Case No. 5:20-cv-00111-RWS
                                                )
       vs.                                      )
                                                )
PALO ALTO NETWORKS, INC.,                       )
                                                )
               Defendant.                       )

                         NOTICE OF APPEARANCE OF COUNSEL

       Notice is hereby given that Michelle L. Marriott enters her appearance as counsel for

Defendant Palo Alto Networks, Inc., in the above-referenced proceeding for the purpose of

receiving notices from the Court. Ms. Marriott is currently admitted to practice in the United States

District Court for the Eastern District of Texas. Ms. Marriott’s contact information is as follows:

                                      Michelle L. Marriott
                                          Erise IP, P.A.
                                  7015 College Blvd., Suite 700
                                    Overland Park, KS 66211
                                   (913) 777-5600 Telephone
                                    (913) 777-5601 Facsimile
                                   Kansas Bar Number: 21784
                                  michelle.marriott@eriseip.com

DATED: August 24, 2020                        Respectfully submitted,

                                              By: /s/ Michelle L. Marriott
                                              Michelle L. Marriott
                                              ERISE IP, P.A.
                                              7015 College Blvd., Suite 700
                                              Overland Park, Kansas 66211
                                              (913) 777-5600 Telephone
                                              (913) 777-5601 Facsimile
                                              michelle.marriott@eriseip.com

                                              Attorneys for Defendant Palo Alto Networks, Inc.
Case 5:20-cv-00111-RWS Document 12 Filed 08/24/20 Page 2 of 2 PageID #: 165




                           CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a) on August 24, 2020. As such, this document was served
on all counsel who are deemed to have consented to electronic service. Local Rule CV-
5(a)(3)(A).

                                               /s/ Michelle L. Marriott
                                               Michelle L. Marriott
